382

           MISCELLANEOUS SUPREME COURT
                   DISPOSITIONS
                                       ( P3d )


                       BALLOT TITLES CERTIFIED

                                    May 8, 2014

Dixon v. Rosenblum (S062128). Petitioner’s argument that the Attorney General’s
    certified ballot title for Initiative Petition No. 54 (2014) does not comply
    substantially with ORS 250.035(2) to (6) is not well taken. The court certifies
    to the Secretary of State the Attorney General’s certified ballot title for the
    proposed ballot measure.
Dixon v. Rosenblum (S062129). Petitioner’s argument that the Attorney General’s
    certified ballot title for Initiative Petition No. 55 (2014) does not comply
    substantially with ORS 250.035(2) to (6) is not well taken. The court certifies
    to the Secretary of State the Attorney General’s certified ballot title for the
    proposed ballot measure.
Fidanque  Sprenger v. Rosenblum (S062127)(S062130). The argument (made by
          / 
    all petitioners) that the Attorney General’s certified ballot title for Initiative
    Petition No. 52 (2014) does not comply substantially with ORS 250.035(2) to
    (6) are not well taken. The court certifies to the Secretary of State the Attorney
    General’s certified ballot title for the proposed ballot measure.



       CERTIFIED QUESTIONS, CERTIFIED APPEALS,
      MANDAMUS PROCEEDINGS, AND OTHER MATTERS

                                    May 8, 2014

State v. Walraven, Trevor Troy / State ex rel Walraven v. Department of Corrections
    (S061811)(S062115). Alternative writs of mandamus issued.